Citation Nr: 0816314	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  00-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for knee disability. 

2.  Entitlement to service connection for leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
October 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision rendered by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2004, October 2005 and November 2006, the Board 
remanded the case to the RO for further development.  The 
requested actions have been completed and the case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Arthritis of the knees is attributable to service.  

2.  There is no current competent evidence of record of a leg 
disability.  

3.  A right tibia fracture was noted at entrance.  There was 
no increase in severity during service.  


CONCLUSIONS OF LAW

1.  Arthritis of the knees was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Leg disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  The pre-service right tibia fracture was not increased in 
or aggravated by service.  38 U.S.C.A. §§  1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2004.  Although letter provided adequate notice 
with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in November 2006, prior to the issuance of a 
supplemental statement of the case (SSOC).  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

				Factual Findings

The veteran served on active duty from January 1982 to 
October 1985.  At her entrance examination, the veteran noted 
that in August 1971 she broke her left tibia.  In February 
1982, the veteran was examined for leg complaints and an X-
ray report was given of healed fracture mid-shaft tibia, good 
position.  The veteran also complained of knee pain.  It was 
noted that the veteran broke her leg at the age of 14 and 
that she recently fell on her knee.  At that time, an 
assessment was given of "crondhmalagia."  Patella crepitis 
of the leg, and mild swelling/tenderness and immovable lump 
on the leg was noted.  

In March 1982, the veteran continued to complain of knee 
pain.  Locking and giving way of the knees were noted.  An 
impression of chondromalacia of the knees, bilaterally was 
given.  In another evaluation that month, it was noted that 
the veteran was very active and that the knees were painful 
on OCC.  Later that month an assessment of bilateral 
patellofemoral syndrome was given.  

In July 1984, the veteran complained of right leg pain which 
was aggravated by running.  The August 1985 separation 
examination report showed normal lower extremities.  On the 
accompanying medical history, the veteran indicated that she 
had swollen or painful joints, cramps in her legs, and foot 
trouble.  She noted that swollen joints were a result of 
hypothyroidism and that she had cramps in her legs a couple 
times per day.  The veteran denied tricked or locked knee.  

Medical records show that there was a 1995 notation of left 
knee with sub patellar tenderness.  A history of 
patellofemoral syndrome was noted.  In 1998, the veteran was 
diagnosed with osteoarthritis degenerative joint disease of 
the knees.  VA Magnetic resonance imaging (MRI) in June 2004 
showed bilateral knee degenerative change and bilateral 
patellar degenerative spurring.  An assessment of chronic 
polyarthralgias was noted.  

In a June 2004 outpatient treatment visit, the veteran 
complained of unusual sensations in her legs at sleep onset, 
nocturnal leg cramps and legs kicking during sleep.  It was 
noted that the chronic leg pain contributed to difficulty 
sleeping.

In December 2005, the veteran was afforded a VA compensation 
and pension examination.  The examiner noted that the veteran 
had difficulty transferring and used a cane.  Examination of 
the right knee showed crepitus with tenderness to palpation 
in the medial aspect.  There was no effusion and no redness.  
The veteran was diagnosed with bilateral knee osteoarthritis 
with history of a Baker cyst on the right knee.  The examiner 
noted that the veteran's arthritis was most likely related to 
the cumulative experience of her life.  The examiner found, 
after review of the claims file, that there is not enough 
criteria or finding to support a diagnosis of any knee 
condition when she was in the service.  The examiner noted 
that the veteran had no evidence of any knee condition, 
chondromalacia, patellofemoral syndrome when she was in 
service.  The examiner opined that the current knee condition 
was related to the aging process, the veteran being 
overweight and the cumulative experience of her lifetime.  
The examiner concluded that it is less likely that her knee 
disability is related to service.  

The veteran was afforded another VA compensation and pension 
examination in December 2007.  The examiner noted that the 
veteran had right knee surgery in February 2007 and that she 
has had no left knee surgery.  An impression was given of no 
acute bony or joint abnormality, degenerative changes in both 
knee joints with minor narrowed joints spaces on the medial 
sides of both knee joints and bony spurring of the articular 
margins of femur, tibia and patella, degenerative changes 
also in both patelofemoral joints.  Also, an impression was 
given of calcification posteriorly in the left knee unchanged 
since the previous examination, some increase in the 
degenerative changes compared with examination of December 
2005 and no evidence of effusion.  An assessment was given of 
age acquired degenerative joint disease of the knees 
bilaterally.  The examiner opined that, in conjunction with 
the December 2005 examiner, the veteran's bilateral knee 
condition is not service connected and not due to anything 
that happened to her while in service.  The examiner noted 
that a factor involved is the veteran's morbid obesity which 
increases her symptomatology for the arthritic conditions.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995). 

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

					Analysis

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

Service connection for knee disability

The veteran is seeking service connection for knee 
disability.  After careful review of the record, the Board 
finds in the veteran's favor.  

Service medical records show that the veteran repeatedly 
complained of knee pain in service and that she was given an 
assessment of chondromalacia of the knees, bilaterally.  An 
assessment of bilateral patellofemoral syndrome was also 
noted in service.  

The December 2005 VA compensation and pension examination 
revealed a diagnosis of bilateral knee osteoarthritis.  After 
noting that there was no evidence of an in service knee 
condition, chondromalacia or patellofemoral syndrome, the 
examiner opined that the current knee condition was related 
to the aging process, the veteran being overweight and the 
cumulative experience of her lifetime.  The examiner 
concluded that it is less likely that her knee disability is 
related to service.  The December 2007 compensation and 
pension examiner opined that, in conjunction with the 
December 2005 examiner, the veteran's bilateral knee 
condition is not service connected and not due to anything 
that happened to her while in service.  The examiner noted 
that a factor involved is the veteran's morbid obesity which 
increases her symptomatology for the arthritic conditions.  

Although the December 2005 examiner has concluded that it is 
less likely that the veteran's knee disability is related to 
service and December 2007 examiner has concluded that the 
veteran's knee disability is not due to anything that 
happened to her while in service, the Board finds these 
opinions unpersuasive and of little probative value.  The 
December 2005 examiner noted that the veteran's service 
medical records do not mention a knee condition, 
chondromalacia or patellofemoral syndrome.  However, this 
notation is refuted upon review of the service medical 
records.  In light of this inaccuracy, the Board finds the 
opinion unpersuasive.  The Board also finds the December 2007 
examiner's opinion unpersuasive because there is no showing 
that the examiner considered the assessment of chondromalacia 
of the knees and bilateral patellofemoral syndrome that were 
noted in service.  Because the Board cannot determine by 
looking at the opinion that the examiner considered the in 
service manifestations, the Board cannot conclude that the 
opinion was based on record as a whole.  In light of the 
above, the Board must find these opinions to be unpersuasive 
as to the relation of the veteran's knee disability to 
service.  

Based upon the record, we are unable to conclude that there 
is no relationship between the current and in service 
manifestations.  The compensation and pension examinations 
have not been probative.  The December 2005 examiner noted 
inaccurate information when issuing his opinion and it does 
not appear that the December 2007 examiner took the veteran's 
in- service manifestations under consideration before issuing 
his opinion.  The Board is presented with repeated complaints 
of knee pain during service.  Contemporaneous with service, 
examiners determined that there was chondromalacia and 
patellofemoral syndrome.  The recent VA examiners have 
attributed the current diagnosis of arthritis to life 
experiences.  We conclude that such life experiences include 
the in service findings of chondromalacia and patellofemoral 
syndrome.  Accordingly, service connection is granted.  

Service connection for leg disability

The veteran is seeking service connection for leg disability.  
After careful review of the record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for this claim.  

The veteran's service medical records verify that she 
complained of leg pain during service.  Although the veteran 
experienced leg problems during service, her separation 
examination revealed that the lower extremities were normal.  
On the accompanying medical history, the veteran indicated 
that she had swollen or painful joints, cramps in her legs, 
and foot trouble.  She noted that swollen joints were a 
result of hypothyroidism and that she had cramps in her legs 
a couple times per day.  
In a June 2004 outpatient treatment visit, the veteran 
complained of unusual sensations in her legs at sleep onset, 
nocturnal leg cramps and legs kicking during sleep.  It was 
noted that the chronic leg pain contributed to difficulty 
sleeping. 

The Board notes that on examination for entrance, the 
appellant reported a history of a fracture.  The examiner 
summarized that there had been a complete recovery from a 
fracture of the right tibia.  There had been compound 
fracture and closed reduction.  Although the extremity was 
otherwise normal, this was a noting at entrance and the 
presumption of soundness at entry does not attach.  This was 
far more than just a report of history.  38 C.F.R. § 3.304.  
Rather, this was a clinical determination by an examiner who 
reached a medical conclusion.  In February 1982, an X-ray 
examination disclosed that there had been a fracture at the 
mid-shaft of the tibia.  The fracture was healed, in good 
position and alignment.  Since service, there is no competent 
evidence of any change in the pre-service fracture. Based 
upon the notation of the examiner at entrance, the report of 
pre-service fracture, the provisions of 38 C.F.R. § 3.303(c), 
and the silence of the record in regard to current residuals 
of the pre-service fracture, the Board concludes that there 
was no increase in severity or aggravation during service.  
The presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt v. Derwinski, 1 Vet .App. 292, 296 (1991); see 
also Browder v. Brown, 5 Vet. App. 268, 271 (1993). The 
determination of whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet App. 283, 286 (1994).  The evidence establishes that 
there was no increase.

If the presumption of soundness were applicable, such would 
be rebutted by clear and unmistakable evidence that the 
fracture preexisted service and clear and unmistakable 
evidence that there was no aggravation.  38 U.S.C.A. § 1111.  
As noted section 3.303(c) is applicable.  This regulation has 
not been invalidated.  The appellant reported a history of a 
pre-service fracture and the examiner at entrance established 
that there had been a pre-service fracture that had healed 
after closed reduction.  There was no evidence of an in-
service trauma and the February X-ray examination merely 
confirmed the conclusion of the examiner at entrance and the 
appellant's report of a pre-service fracture.  The appellant 
is certainly competent to report that she had had an injury 
and that she had been treated for such injury. Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  The in-service X-ray 
examination disclosed a healed fracture in good alignment. 
Nothing in the service records or post-service records 
suggest that there was any change in the fracture. Such 
silence constitutes clear and unmistakable evidence that 
there had been no increase in severity, then or now.

To the extent that the veteran has leg pain, there is no 
competent evidence that the leg pain is due to an underlying 
disease or injury.  The Federal Circuit has addressed the 
issue of pain without underlying disease or injury.  For 
veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. §§  
1110, 1131 (2005).  Thus, in order for a veteran to qualify 
for entitlement to compensation under those statutes, the 
veteran must prove the existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001). 

Although the veteran has been examined several times, none of 
the examinations showed a leg injury or disease to account 
for her complaints of leg pain.  It was noted in the December 
2005 examination that the veteran had no evidence of any 
tenderness in the tibias bilaterally.  At this time, there is 
no competent evidence that the veteran has a disease or 
injury to account for her complaints.  At best, there is a 
complaint of pain without underlying pathology.  In the 
absence of in-service disease or injury, service connection 
may not be granted.  Pain cannot be compensable without an 
in-service disease or injury to which the pain can be 
connected by competent evidence.  Such a "pain alone" claim 
must fail when there is no sufficient showing that pain 
derives from an in-service disease or injury.  See Sanchez-
Benitez.   

The preponderance of the evidence is against the claim for 
service connection for leg disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Service connection for bilateral arthritis of the knees is 
granted.

Service connection for leg disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


